Citation Nr: 1403049	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), for the period from March 20, 2003, through October 27, 2005.  

2.  Entitlement to a rating in excess of 30 percent for PTSD, for the period from October 28, 2005 to October 31, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and February 2006 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The January 2005 rating decision granted an original award of service connection for PTSD, with assignment of a 10 percent disability rating, effective March 20, 2003.  In an October 2005 statement, the Veteran sought an increased rating.  In the February 2006 rating decision, the Veteran's initial rating was increased to 30 percent, effective from October 28, 2005.  A timely appeal was filed with respect to this rating as well.  

During the course of this appeal, in November 2007, the RO again increased the Veteran's PTSD disability rating to 50 percent, effective November 1, 2007.  The Veteran timely appealed the effective date of the 50 percent rating.  

Subsequently, in an April 2010 decision, the Board dismissed any appeal for a rating in excess of 50 percent, for the period from November 1, 2007, after the Veteran withdrew such an appeal.  The Board also remanded for further development his claims for higher ratings for the two earlier time periods.  

In an August 2012 rating decision found on the Veteran's electronic eFolder, the RO granted the Veteran a 70 percent disability rating for his PTSD, effective July 2, 2012.  Neither the 50 percent nor the 70 percent ratings are the subject of the current appeal before the Board.  

The Board notes that the appeal of both the 10 percent and 30 percent ratings for the period prior to November 1, 2007, can be characterized as a claim for an effective date earlier than November 1, 2007 for the assignment of the 50 percent disability rating.  As the Veteran essentially is requesting the same relief whether his claim is expressed as one for an earlier effective date or for higher ratings for the two earlier time periods, the Board has chosen to characterize his pending claims on appeal as they appear on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).   

The Board has determined that further development of the Veteran's claims is warranted.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, a remand for compliance with the directives of the Board's April 2010 remand is warranted.  

The April 2010 remand directed the RO/AMC to try to obtain treatment records for the period from March 20, 2003, to October 31, 2007, including those from the Knoxville Vet Center, and then schedule the Veteran for a VA psychiatric examination to quantify the severity of his PTSD during the relevant period from March 20, 2003 to October 31, 2007.  

Copies of Vet Center and VA clinical records and examinations from the relevant time period have been associated with the claims file.  Copies of private treatment records from Dr. W.J.L., dated from March 2006 to February 2007, and copies of private treatment records from Dr. W.L.H., dated from January 1993 to February 2003, were already associated with the file.  The Board notes that the Veteran did not provide additional signed releases for private treatment records in response to VA's April 2010 correspondence.  

The RO/AMC then scheduled the Veteran for a VA examination in August 2010.  When it developed that the Veteran's claims file was not provided to the August 2010 VA examiner, a further examination was scheduled in November 2010 by the same examiner.  While these examinations were used to increase the disability rating for the Veteran's PTSD from 50 percent to 70 percent, effective July 2, 2012, neither examination directly addressed the severity of the Veteran's PTSD for the period from March 20, 2003, through October 27, 2005, and for the period from October 28, 2005 to October 31, 2007, as requested by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that neither the August 2010 VA examination nor the November 2010 VA examination is adequate to comply with the Board's April 2010 remand or to allow the Board to adjudicate the Veteran's claims currently on appeal.  Therefore, on remand the RO/AMC shall forward the Veteran's claims file to an appropriate VA psychiatrist or psychologist to answer the questions posed in the Board's April 2010 remand.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return inadequate examination report); Stegall, 11 Vet. App. at 270-71 (remanding when VA examination was inadequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 421 (1995) (concluding that inadequate medical evaluation frustrates judicial review).   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for PTSD between March 20, 2003, and October 31, 2007, and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The RO/AMC shall forward the Veteran's claims file to a VA psychiatrist or psychologist for a medical opinion answering those questions posed by the Board in its April 2010 remand to quantify the severity of his PTSD during the period from March 20, 2003, through October 27, 2005, and the period from October 28, 2005 to October 31, 2007.  The VA examiner must review any private and VA clinical records and examinations relevant to these time periods, including any evidence that may be obtained on remand.  There is no need for another in-person mental examination, unless the reviewing VA examiner feels such is necessary to comply with the Board's remand.  

a)  The VA examiner should describe any impairment of occupational and social functioning in the Veteran's daily activities, during the period from March 20, 2003, through October 27, 2005, and the period from October 28, 2005 to October 31, 2007, including work and social activity, and including assessment as to periods of fluctuation of symptoms.  

b)  Then, the examiner should discuss changes and fluctuations in the Veteran's assigned Global Assessment of Functioning (GAF) scores during the period from March 20, 2003 through November 1, 2007, providing an opinion as to when the Veteran manifested increased severity of impairment or improved functioning, as reflected in the clinical records found within the claims file, or otherwise explaining how the evidence may be reconciled.  

c)  The VA examiner then should indicate and identify each period during which the Veteran manifested increased or decreased functional impairment.  The VA examiner should describe the Veteran's functional abilities and impairments from March 20, 2003 through October 31, 2007, and explain if he or she identifies periods of increased or decreased functional impairment that do not match the presently identified periods from March 20, 2003, through October 27, 2005, and from October 28, 2005 to October 31, 2007.  

d)  The VA examiner then shall assign an appropriate GAF score for each separately identifiable period of increased or decreased severity of PTSD and provide an explanation for each score assigned.  The examiner should explain if he or she identifies periods of increased or decreased severity that do not match the presently identified periods from March 20, 2003, through October 27, 2005, and from October 28, 2005 to October 31, 2007.  

e)  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC shall take such additional development action as it deems proper with respect to the claims on appeal.  When the development requested has been completed, the issues on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

